
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 769
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing support for Lunchtime Music on
		  the Mall in Washington, DC, and honoring the public service of the performers
		  and sponsors.
	
	
		Whereas Congresswoman Eleanor Holmes Norton has introduced
			 the National Mall Revitalization and Designation Act (H.R.
			 1972);
		Whereas the National Park Service said it could implement
			 parts of H.R. 1972 administratively;
		Whereas Robert Vogel, the National Park Service
			 Superintendent for the National Mall, has engaged in activities to enliven the
			 Mall, and enriched the experience for those who visit;
		Whereas many Federal and other office workers have offices
			 in the vicinity of the National Mall;
		Whereas the National Mall is a national treasure,
			 supported by United States taxpayer dollars, that provides a unique park space
			 offering a lunchtime break from the rush of business in Washington, DC;
		Whereas the District of Columbia and the National Capital
			 Region are home to many amateur and professional musicians;
		Whereas many of these musicians are continually looking
			 for venues to display their talent for the enjoyment of others;
		Whereas the National Mall provides a natural stage for the
			 display of such talent;
		Whereas the National Park Service has made available a
			 central location near the Smithsonian Metro Station, an area frequented by
			 visitors and commuters alike;
		Whereas the National Park Service and the Washington
			 Metropolitan Area Transit Authority are sponsoring Lunchtime Music on the Mall
			 every Tuesday and Thursday from noon to 1:30 p.m., during the good weather
			 months;
		Whereas Lunchtime Music on the Mall benefits office
			 workers and many of the 200,000,000 annual visitors to Washington, DC;
		Whereas Michael McBride, Manager of MetroARTS, provides
			 outstanding service as producer of Lunchtime Music on the Mall; and
		Whereas 2012 is the first season for Lunchtime Music on
			 the Mall: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Lunchtime Music on the Mall as
			 an enhancement to urban life in Washington, DC, and to the appreciation of the
			 National Mall;
			(2)salutes the performers participating in
			 Lunchtime Music on the Mall; and
			(3)commends the National Park Service and
			 Washington Metropolitan Area Transit Authority for their public service in
			 providing live music performances at no charge to the public.
			
